   Case: 1:19-cv-03179 Document #: 107 Filed: 12/23/20 Page 1 of 4 PageID #:1013




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

MARK TREADWELL,                               )
                                              )   No. 19-cv-3179
       Plaintiff,                             )
                                              )   Judge Kendall
       v.                                     )
                                              )   Magistrate Judge McShain
Chicago Police Officers                       )
DAVID SALGADO (#16347),                       )
XAVIER ELIZONDO (#1340), and                  )
the CITY OF CHICAGO, Illinois.                )
                                              )
       Defendants.                            )

                    PARTIES’ JOINT MOTION
      FOR EXTENSION OF TIME TO CONDUCT DISCOVERY AND
  FOR ELIZONDO’S RESONSE TO PLAINTIFF’S AMENDED COMPLAINT

       Pursuant to Federal Rule of Civil Procedure 16(b), Plaintiff, Mark Treadwell and

Defendants, City of Chicago, David Salgado, and Xavier Elizondo jointly move for an

extension of time to complete to fact discovery, as well as for a two week extension of

time for Defendant Elizondo to respond to Plaintiffs’ Amended Complaint. In support of

their motion, the Parties state as follows:

       1.     On May 10, 2019, Mark Treadwell (“Plaintiff”) filed a twelve count

complaint alleging various claims pursuant to § 1983 as well as Illinois State Law claims

against former City of Chicago police officers David Salgado and Xavier Elizondo, as well

claims seeking to hold the City liable for indemnification and under a theory of

respondeat superior for the state law claims.

       2.     Plaintiff’s claims stem from his October 21, 2017 arrest and prosecution for

drug crimes that he alleges he did not commit.

       3.     On December 10, 2020, Plaintiff filed an amended complaint that includes
   Case: 1:19-cv-03179 Document #: 107 Filed: 12/23/20 Page 2 of 4 PageID #:1014




the allegations in the original complaint and adds allegations seeking to hold the City of

Chicago liable for his injuries pursuant to Monell v. Department of Social Services, 436

U.S. 658 (1978) and its progeny.

        4.   Defendants’ responses to Plaintiff’s Amended Complaint are currently due

on December 24, 2020, but Defendant Salgado filed an unopposed motion of time to

extend that deadline to January 7, 2021, and the City filed an unopposed motion to

extend its time to respond to February 8, 2021.

        5.   With this motion, Defendant Elizondo requests the same 14-day extension

of time to answer Plaintiff’s Amended Complaint that Defendant Salgado recently

requested, so that his answer would be due on January 7, 2021 as well.

        6.   Initially, discovery was stayed as to both of the individual defendants. Dkt.

85. After the stay was lifted in August 2020, the current fact discovery deadline of April

15, 2020 was set. Dkt. 89.

        7.   Although written discovery and document production have started, the

individual defendants have not yet provided initial disclosures because those disclosures

were not due until 30 days after they answered Plaintiff’s initial complaint, and they did

not answer that complaint before Plaintiff filed an amended complaint.

        8.   Given the Monell allegations in Plaintiffs’ amended complaint, the parties

respectfully submit that they will not be able to complete fact discovery by April 15,

2020.

        9.   In addition to the fact that the scope of discovery has expanded with

Plaintiffs’ Monell allegations, the COVID pandemic has made discovery more difficult in

this case. The parties are mindful of Judge McShain’s statements that they should plan

to take all depositions remotely, and they are proceeding based on that assumption, but

                                            2
   Case: 1:19-cv-03179 Document #: 107 Filed: 12/23/20 Page 3 of 4 PageID #:1015




there are some roadblocks to taking certain remote depositions in this case. For

example, Defendant Salgado is scheduled to report to prison in early January, and the

parties were unable to schedule a remote deposition with him before then due in part to

a COVID exposure.

       10.      The parties submit that good cause exists to modify the existing discovery

schedule for the above-stated reasons. To ensure that the parties have sufficient time to

complete discovery, they propose the following amended discovery schedule, which

adds six months to the current discovery schedule and moves each deadline back using

approximately the same time intervals from the existing schedule.

             a. Initial disclosures for Defendants Elizondo and Salgado: March 8, 2020

             b. Close of fact discovery: October 15, 2021

             c. Disclosure of plaintiff's experts: December 15, 2021

             d. Depositions of plaintiffs' experts: January 17, 2022

             e. Disclosure of defendants' expert reports: January 17, 2022

             f. Deposition of defendants' experts: February 17, 2022

             g. Dispositive motions: April 19, 2022

       11.      The Parties do not bring this Motion to cause delay or undue burden.

Rather, they bring this joint Motion to ensure that they have sufficient time to complete

the necessary written and oral discovery in this case.

       WHEREFORE, the Parties jointly request that this Honorable Court grant their

Motion for an Extension of Time to Complete Discovery, as well as for a two week

extension of time for Defendant Elizondo to respond to Plaintiffs’ Amended Complaint.




                                              3
  Case: 1:19-cv-03179 Document #: 107 Filed: 12/23/20 Page 4 of 4 PageID #:1016




Respectfully Submitted,

 MARK TREADWELL                        CITY OF CHICAGO

 /s/ Scott Rauscher
 Attorneys for Plaintiff               /s/ Ryan D. Janski
 Jon Loevy                             Attorneys for Defendant City of
 Scott Rauscher                        Chicago
 Josh Tepfer                           Shneur Nathan
 Theresa Kleinhaus                     (snathan@nklawllp.com)
 Loevy & Loevy                         Avi Kamionski
 311 N. Aberdeen, 3rd Floor            (akamionski@nklawllp.com)
 Chicago, Illinois 60607               Helen O’Shaughnessy
 (312) 243-5900                        (helen@nklawllp.com)
                                       Ryan D. Janski
 Matthew J. Madden                     (rjanski@nklawllp.com)
 Attorney At Law, LLC                  Nathan & Kamionski, LLP
 209 S. LaSalle, 7th Floor             33 W. Monroe, Suite 1830
 Chicago, IL 60604                     Chicago, Illinois 60603
 (312) 762-9473
 matt@mjmaddenlaw.com

 Molly Armour
 Law Office of Molly Armour
 4050 N. Lincoln Avenue
 Chicago, IL 60618
 (773) 746-4849
 armourdefender@gmail.com


 XAVIER ELIZONDO                       DAVID SALGADO

 /s/Jessica Gomez-Feie                 /s/ Whitney N. Hutchinson
 Attorneys for Defendant Xavier        Attorneys for Defendant David
 Elizondo                              Salgado
 Kenneth Battle                        Steven B. Borkan
 (kbattle@mokblaw.com)                 Timothy P. Scahill
 Winnefred Monu                        Whitney N. Hutchinson
 (wmonu@mokblaw.com)                   Borkan & Scahill, Ltd.
 Jessica Gomez-Feie                    Two First National Plaza
 (jgf@mokblaw.com)                     20 South Clark Street, Suite 1700
 O’Connor & Battle L.L.P.              Chicago, IL 60603
 20 N. Clark Street, Suite 1600
                                       (312) 580-1030
 Chicago, Illinois 60602


                                       4
